NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 10-1492
                                     ____________

            ANJALI SHAH, INDIVIDUALLY AND ON BEHALF OF A CLASS
                      OF SIMILARLY SITUATED PERSONS

                                            v.

                                HYATT CORPORATION,
                                                Appellant
                                     ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                (D.C. No. 09-cv-04286)
                     District Judge: Honorable Norma L. Shapiro
                                    ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 26, 2011

            Before: BARRY, HARDIMAN and NYGAARD, Circuit Judges.

                                 (Filed: April 27, 2011)
                                     ____________

                              OPINION OF THE COURT
                                   ____________

HARDIMAN, Circuit Judge.

      Hyatt Corporation appeals from the District Court’s order remanding this action to

Pennsylvania state court. Because we write for the parties, and because the relevant facts

and procedural history are undisputed, we review them briefly. Appellee Anjali Shah
worked as an assistant housekeeping manager and an assistant front desk manager in the

Philadelphia Hyatt Regency, a hotel operated by Hyatt. In August 2009, Shah initiated an

action in the Court of Common Pleas of Philadelphia County against Hyatt, individually

and on behalf of others similarly situated, alleging that Hyatt systematically failed to

compensate her and other assistant managers throughout the Commonwealth for hours

worked in excess of forty hours per week, in violation of the Pennsylvania Minimum

Wage Act, 43 PA. STAT. ANN. § 333.104, and the Pennsylvania Wage Payment and

Collection Law, 43 PA. STAT. ANN. §§ 260.3 – 260.9. Shah brought no federal claims.

       Hyatt, an Illinois corporation incorporated in Delaware, removed the action to the

United States District Court for the Eastern District of Pennsylvania citing 28 U.S.C.

§1332(a), the general diversity statute. Hyatt alleged that there was complete diversity

between the parties and that the amount in controversy for Shah’s claim exceeded

$75,000, allowing a federal court to exercise supplemental jurisdiction over the entire

putative class. Shah moved for remand, arguing that 28 U.S.C. §1332(d), a provision of

the Class Action Fairness Act (CAFA), did not confer federal jurisdiction because her

complaint limited the class size and damages such that the class did not exceed 100

people and the amount in controversy did not exceed $5,000,000. Shah did not respond

to Hyatt’s § 1332(a) diversity argument.

       The District Court found that it lacked jurisdiction under CAFA, because Shah had

explicitly limited the class damages to less than $5,000,000. Shah v. Hyatt Corp., No. 09-

                                              2
4286, 2010 WL 365632, at *2 (E.D. Pa. Feb. 1, 2010). The District Court found,

however, that it had original jurisdiction over Shah’s claim based on diversity. Id. at *3.

Nonetheless, it declined to exercise supplemental jurisdiction under 28 U.S.C. § 1367

over the class claims and remanded the entire action to state court. Id. at *3-*5. Hyatt

filed this timely appeal.

                                               I

       As always, we first consider whether we have jurisdiction to review the District

Court’s remand order. Shah urges us to deny appellate jurisdiction or to construe Hyatt’s

appeal as a petition for writ of mandamus, based on the traditional principle that ―an order

remanding a removed action does not represent a final judgment reviewable on appeal.‖

Thermtron Prods., Inc. v. Hermansdorfer, 423 U.S. 336, 352-53 (1976) (citing R.R. Co. v.

Wiswall, 90 U.S. (23 Wall.) 507, 508 (1875)).

       Contrary to Shah’s argument, the Supreme Court has disavowed this statement in

Thermtron and held that, although ―remand orders . . . do not meet the traditional

definition of finality,‖ a district court’s remand order, like the one here, that ―conclusively

determines an issue that is separate from the merits,‖ is final in that ―the district court

disassociates itself from the case entirely, retaining nothing of the matter on the federal

court’s docket.‖ Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 714-15 (1996); see also

In re FMV Corp. Packaging Sys. Div., 208 F.3d 445, 449 (3d Cir. 2000). Therefore, we

need not construe Hyatt’s appeal as a petition for mandamus relief, and we have

                                               3
jurisdiction under 28 U.S.C. § 1291.1

       We review a district court’s decision not to exercise supplemental jurisdiction over

state law claims pursuant to 28 U.S.C. § 1367 for abuse of discretion. Kach v. Hose, 589

F.3d 626, 650 (3d Cir. 2009).

                                              II

       A civil action may be properly removed from state court to federal district court if

the district court has original jurisdiction. 28 U.S.C. § 1441(a).

       The Class Action Fairness Act grants federal courts jurisdiction over certain class

actions and provides, in relevant part:

       (2) The district courts shall have original jurisdiction of any civil action in
       which the matter in controversy exceeds the sum or value of $5,000,000,
       exclusive of interest and costs, and is a class action in which [there is at
       least partial diversity].

28 U.S.C. § 1332(d)(2). Here, the District Court correctly found that CAFA did not

convey jurisdiction because Shah explicitly limited her demand to ―a sum less than $

5,000,000,‖ thereby defeating federal jurisdiction under CAFA. See Morgan v. Gay, 471

F.3d 469, 474 (3d Cir. 2006) (noting that plaintiffs are masters of their claims and may

limit them to less than the jurisdictional minimum).


       1
         Nor does 28 U.S.C. § 1447(d) bar our review. Section 1447(d) limits the
appealability of an order to remand, but only when a case is remanded pursuant to 28
U.S.C. § 1447(c). Thermtron, 423 U.S. at 345-46. Here, the District Court exercised its
discretion to remand the claim under its supplemental jurisdiction found in 28 U.S.C.
§1367(c)(1).

                                               4
       Although the District Court correctly held that jurisdiction did not lie under CAFA,

that determination does not answer whether the District Court had general diversity

jurisdiction under 28 U.S.C. § 1332(a). Section 1332 provides, in relevant part:

       (a) The district courts shall have original jurisdiction of all civil actions
       where the matter in controversy exceeds the sum or value of $75,000,
       exclusive of interest and costs, and is between—
              (1) citizens of different States.

28 U.S.C. § 1332(a). The District Court rightly found that the requirements for diversity

jurisdiction were met, because Shah and Hyatt are citizens of different states and Shah’s

claim likely exceeded $75,000.

       Shah argues on appeal, but did not argue below, that Hyatt had not demonstrated

―by a legal certainty‖ that the $75,000 threshold had been met. Although Shah’s

complaint limited the class damages to below $5,000,000, it did not limit her individual

damages. In fact, before the District Court Shah acknowledged that ―there’s a good

probability of her claim exceeding [$]75,000.‖ She argues now that because she limited

the total remedy to less than the $5,000,000 threshold for CAFA jurisdiction, Hyatt must

demonstrate to ―a legal certainty‖ that her damages exceed the $75,000 diversity

jurisdiction threshold. Shah’s reliance on Frederico v. Home Depot, 507 F.3d 188 (3d

Cir. 2007) in making this argument, is misplaced, and the argument fails.

       In Frederico, we held:

       [W]here the complaint specifically avers that the amount sought is less than
       the jurisdictional minimum . . . . a defendant seeking removal must prove to
       a legal certainty that plaintiff can recover the jurisdictional amount. By
                                               5
         contrast, . . . where the plaintiff has not specifically averred in the complaint
         that the amount in controversy is less than the jurisdictional minimum . . .,
         the case must be remanded if it appears to a legal certainty that the plaintiff
         cannot recover the jurisdictional amount.

Id. at 196-97. It does not follow that if the plaintiff limits her potential recovery as to one

threshold and remains silent as to another, then the defendant seeking removal must be

held to the ―higher burden‖ for both. Id. Given Shah’s averment that her damages could

well exceed $75,000, it is not surprising that the District Court correctly found that the

threshold had been met. See id. at 195 (―[A] case [where the plaintiff has not limited her

recovery below the relevant jurisdictional amount] must be dismissed or remanded if it

appears to a legal certainty that the plaintiff cannot recover more than the jurisdictional

amount of $75,000. The rule does not require the removing defendant to prove to a legal

certainty the plaintiff can recover $75,000—a substantially different standard.‖ (quoting

Valley v. State Farm Fire and Cas. Co., 504 F. Supp. 2d 1, 3-4 (E.D. Pa. 2006) (Shapiro,

J.))).

         Upon finding the § 1332(a) diversity jurisdiction requirements were met, the

District Court opined that ―the court would have original jurisdiction of a non-class action

under 28 U.S.C. § 1332(a).‖ Shah, 2010 WL 365632, at *3 (emphasis added). The

District Court referred to Shah’s individual claim in the subjunctive, as if it were

speculative or hypothetical only, ―[a]ssuming that the court has original jurisdiction over

this civil action‖ before it ―decline[d] to exercise supplemental jurisdiction and

remand[ed] the action to state court under §§ 1367(c)(1), (c)(2), & (c)(4).‖ Id. (emphasis
                                                6
added). Because § 1367 grants district courts the discretion to remand claims over which

they have supplemental jurisdiction, but not claims over which they have original

jurisdiction, this was error. See Borough of West Mifflin v. Lancaster, 45 F.3d 780, 787

(3d Cir. 1995).

       When a district court has original jurisdiction over a claim, 28 U.S.C. § 1367

grants that court supplemental jurisdiction over sufficiently related claims.2 In Exxon

Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546 (2005), the Supreme Court held that

§ 1367 permits a federal court to exercise supplemental jurisdiction over the claims of all

class members so long as the named plaintiff has a claim in excess of $75,000. Id. at 549.

In such cases, neither Exxon Mobil nor the statute requires a district court to exercise

supplemental jurisdiction, and § 1367(c)3 controls when a district court can exercise its


       2
           Section 1367(a) provides in relevant part:

       (a) Except as provided in subsections (b) and (c) or as expressly provided
       otherwise by Federal statute, in any civil action of which the district courts
       have original jurisdiction, the district courts shall have supplemental
       jurisdiction over all other claims that are so related to claims in the action
       within such original jurisdiction that they form part of the same case or
       controversy under Article III of the United States Constitution. Such
       supplemental jurisdiction shall include claims that involve the joinder or
       intervention of additional parties.

28 U.S.C. § 1367(a).
       3
           Section 1367(c) provides in relevant part:

       (c) The district courts may decline to exercise supplemental jurisdiction
       over a claim under subsection (a) if—
                                                7
discretion to decline supplemental jurisdiction. By the same token, neither Exxon Mobil

nor § 1367 allows a federal court to decline a case over which it has original jurisdiction.

Borough of West Mifflin, 45 F.3d at 787 (―[N]othing in § 1367(c) authorizes a district

court to decline to entertain a claim over which is has original jurisdiction and,

accordingly, that section clearly does not sanction the district court’s remand of this entire

case, including the [claim over which it has original jurisdiction], to the state court.‖).

       Here, the District Court, after correctly determining that it had original jurisdiction

under § 1332, considered the factors in § 1367(c) and found that they warranted

remanding the claims over which it could exercise supplemental jurisdiction. We find no

error in this determination. In choosing to do so, however, the District Court went a step

too far when it remanded Shah’s claim because § 1367 does not permit a federal court to

decline original jurisdiction.

                                              III

       For the foregoing reasons, we will reverse the District Court’s order remanding the

entirety of the case to state court and remand the case to the District Court. Upon remand,


              (1) the claim raises a novel or complex issue of State law,
              (2) the claim substantially predominates over the claim or claims
              over which the district court has original jurisdiction,
              (3) the district court has dismissed all claims over which it has
              original jurisdiction, or
              (4) in exceptional circumstances, there are other compelling reasons
              for declining jurisdiction.

28 U.S.C. § 1367(c).
                                               8
the Court shall exercise jurisdiction over Shah’s claim and, in its discretion, determine

anew whether to exercise supplemental jurisdiction over the claims over which it does not

have original jurisdiction consistent with Borough of West Mifflin, 45 F.3d at 787.




                                             9